Exhibit 99.1 Paulson Investment Company, Inc. Statement of Financial Condition December 31, 2011 Filed as PUBLIC information pursuant to Rule 17a-5(d) under the Securities Exchange Act of 1934. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number: 3235-0123 Expires: April 30, 2013 Estimated average burden hours per response 12.00 ANNUAL AUDITED REPORT FORM X-17A-5 PART III SEC FILE NUMBER 8-026807 FACING PAGE Information Required of Brokers and Dealers Pursuant to Section 17 of the Securities Exchange Act of 1934 and Rule 17a-5 Thereunder REPORT FOR THE PERIOD BEGINNING January 1,2011 AND ENDINGDecember 31,2011 MM/DD/YYMM/DD/YY A. REGISTRANT IDENTIFICATION NAME OF BROKER-DEALER Paulson Investment Company, Inc. OFFICIAL USE ONLY ADDRESS OF PRINCIPAL PLACE OF BUSINESS: (Do not use P.O. Box No.) FIRM ID NO. aito Parkway, Suite 200 (No. and Street) Portland Oregon (City) (State) (Zip Code) NAME AND TELEPHONE NUMBER OF PERSON TO CONTACT IN REGARD TO THIS REPORT Murray G. Smith (503) 243-6059 (Area Code - Telephone No.) B. ACCOUNTANT IDENTIFICATION INDEPENDENT PUBLIC ACCOUNTANT whose opinion is contained in this Report* PETERSON SULLIVAN LLP (Name - if individual, state last, first, middle name) 601 Union Street, Suite 2300 Seattle WA (Address) (City) (State) (Zip Code) CHECK ONE: xCertified Public Accountant oPublic Accountant oAccountant not resident in United States or any of its possessions. FOR OFFICIAL USE ONLY * Claims for exemption from the requirement that the annual report be covered by the opinion of an independent public accountant must be supported by a statement of facts and circumstances relied on as the basis for the exemption.See section 240.17a-5(e)(2) OATH OR AFFIRMATION I, Trent Davis, swear (or affirm) that, to the best of my knowledge and belief the accompanying financial statement and supporting schedules pertaining to the firm of Paulson Investment Company, Inc. as of December 31, 2011,are true and correct.I further swear (or affirm) that neither the company nor any partner, proprietor, principal officer or director has any proprietary interest in any account classified solely as that of a customer. /s/ Trent Davis Signature President Title State of Oregon County of Multnomah Signed and sworn to before me on 27 February, 2012 by Trent Davis. /s/ Barbara James Notary Public This report** contains (check all applicable boxes): x (a) Facing page. x (b) Statement of Financial Condition. o (c) Statement of Income (Loss). o (d) Statement of Changes in Financial Condition. (Cash Flows) o (e) Statement of Changes in Stockholders' Equity or Partners' or Sole Proprietor's Capital. o (f) Statement of Changes in Liabilities Subordinated to Claims of Creditors. o (g) Computation of Net Capital. o (h) Computation for Determination of Reserve Requirements Pursuant to Rule 15c3-3. o (i) Information Relating to the Possession or control Requirements Under Rule 15c3-3. o (j) A Reconciliation, including appropriate explanation, of the Computation of Net Capital Under Rule 15c3-3 and the Computation for Determination of the Reserve Requirements Under Exhibit A of Rule 15c3-3.* o (k) A Reconciliation between the audited and unaudited Statements of Financial Condition with respect to methods of consolidation. x (l) An Oath or Affirmation. o (m) A copy of the SIPC Supplemental Report. o (n) A report describing any material inadequacies found to exist or found to have existed since the date of the previous audit. o (o) Independent Auditors’ Report on Internal Control Required by SEC Rule 17a-5 for a broker-dealer claiming an exemption from SEC Rule 15c3-3. **For conditions of confidential treatment of certain portions of this filing, see section 240.17a-5(e)(3). Contents Independent Auditors’ Report 1 Financial Statement Statement of Financial Condition 2 Notes to Statement of Financial Condition 3-8 [LETTERHEAD OF PETERSON SULLIVAN LLP] INDEPENDENT AUDITORS' REPORT To the Board of Directors Paulson Investment Company, Inc. Portland, Oregon We have audited the accompanying statement of financial condition of Paulson Investment Company, Inc. (''the Company") as of December31, 2011, that is being filed pursuant to Rule17a-5 under the Securities Exchange Act of 1934.This financial statement is the responsibility of the Company's management.Our responsibility is to express an opinion on this financial statement based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statement is free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statement.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statement referred to above presents fairly, in all material respects, the financial position of Paulson Investment Company, Inc. as of December31, 2011, in conformity with accounting principles generally accepted in the United States. /S/ PETERSON SULLIVAN LLP February 27, 2012 Paulson Investment Company, Inc. Statement of Financial Condition December 31, Assets Cash $ Receivable from correspondent broker-dealer Receivables from and advances to non-customers, net Trading and investment securities, at fair value Underwriter warrants, at fair value Furniture and equipment - net of accumulated depreciation and amortization of$930,199 Other assets Total Assets $ Liabilities and Stockholder's Equity Accounts payable and accrued liabilities $ Payable to correspondent broker-dealer Securities sold, not yet purchased at fair value Income taxes payable to parent Deferred revenue Total Liabilities Commitments and Contingencies - Stockholder's Equity Preferred stock; no par value; 500,000 shares authorized; none issued or outstanding - Common stock, no par value; 1,000,000 shares authorized; 400,100 shares issued and outstanding Receivable from parent ) Retained earnings Total Stockholder's Equity Total Liabilities and Stockholder's Equity $ 2 Paulson Investment Company, Inc. Notes to Financial Statements Note 1.Nature of Business and Significant Accounting Policies Paulson Investment Company, Inc. is a wholly-owned subsidiary of Paulson Capital Corp.Paulson Investment Company, Inc., is a registered broker-dealer in securities under the Securities Exchange Act of 1934, as amended, and is a member of the Financial Industry Regulatory Authority (FINRA). We provide broker-dealer services in securities on both an agency and a principal basis to our customers who are introduced to RBC Correspondent Services, a division of RBC Capital Markets Corporation (RBC CS), our clearing organization, on a fully-disclosed basis. We also act as lead or participating selling group member for securities offerings. We conduct business throughout the United States. We operate under the provision of paragraph (k)(2)(ii) of Rule 15c3-3 of the Securities and Exchange Act of 1934 and, accordingly, are exempt from the remaining provisions of that rule. Essentially, the requirements of paragraph (k)(2)(ii) provide that we clear all transactions on behalf of our customers on a fully disclosed basis with a clearing broker-dealer and promptly transmit all customer funds and securities to the clearing broker-dealer. The clearing broker-dealer carries all of the accounts of the customers and maintains and preserves all related books and records as are customarily kept by a clearing broker-dealer. Summary of Significant Accounting Policies: Use of estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Our estimates regarding the fair value of underwriter warrants, not readily marketable securities and legal reserves are significant estimates and these estimates could change in the near term.Actual results could differ from those estimates. Furniture and Equipment:Depreciation of furniture and equipment is generally computed using the straight-line method over their estimated useful lives (5 years).Leasehold improvements are amortized over the lesser of their estimated useful life or the remaining lives of their related leases. Income taxes:Our taxable income or loss is included in the consolidated federal income tax returns of Paulson Capital Corp. Paulson Capital Corp. allocates income tax expense or benefit to Paulson Investment Company, Inc. based upon its contribution to taxable income or loss as if Paulson Investment Company, Inc., were filing a separate return. Income taxes are accounted for under the asset and liability method.Deferred tax assets and liabilities are recognized for the estimated future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax basis and operating loss and tax credit carryforwards.Deferred tax assets and liabilities are measured using enacted tax rates in effect for the year in which those temporary differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in results of operations in the period that includes the enactment date. We recognize benefits for uncertain tax positions if we determine that they are “more-likely-than-not” to be sustained by the taxing authority. Interest and penalties accrued on unrecognized tax benefits are recognized as tax expense. Subsequent events:We evaluated subsequent events through the date the financial statements were available to be issued, which is the same date as the independent auditors’ report. 3 Note 2.Receivable From and Payable To Correspondent Broker-Dealer We introduce all customer transactions in securities traded on U.S. securities markets to RBC CS on a fully-disclosed basis. The agreement with our clearing broker provides that we are obligated to assume any exposure related to nonperformance by customers or counterparties. We monitor clearance and settlement of all customer transactions on a daily basis. The exposure to credit risk associated with the nonperformance of customers and counterparties in fulfilling their contractual obligations pursuant to these securities transactions can be directly impacted by volatile trading markets which may impair the customer’s or counterparty’s ability to satisfy their obligations. In the event of nonperformance, we may be required to purchase or sell financial instruments at unfavorable market prices resulting in a loss. We have not experienced in the past, and we do not anticipate experiencing in the future, significant nonperformance by our customers and counterparties. At December 31, 2011, the receivable from RBC CS was comprised of $449,649 in commissions receivable and $5,061,889 in deposits to facilitate principal trading activity. At December 31, 2011, the payable to RBC CS was comprised entirely of amounts used to finance principal trading activity. Note 3.Receivables From and Advances To Non-customers Receivables from and advances to non-customers consisted of the following: Officers $ Employees Independent brokers, net Other $ Employee and independent broker receivables relate principally to advances and expenses in excess of commission earnings and investment losses charged to our employees and registered representatives. Other receivables are primarily related to advances to underwriting clients, as well as to commissions receivable and amounts receivable from insurance companies as reimbursement for insured losses. An allowance is recorded for specific amounts depending on the borrower’s financial status and when collection is determined by management to be doubtful. For the year ended December31, 2011, the Company had an allowance for bad debts of $387,853 against receivables from and advances to noncustomers (independent brokers).This was an increase of $287,853 from the $100,000 allowance at December 31, 2010, and there were no direct write-downs charged against the allowance during the year. For those loans that bear interest, interest income is recognized on an accrual basis. Note 4.Fair Value Measurements Various inputs are used in determining the fair value of our financial assets and liabilities and are summarized into three broad categories: · Level 1 – unadjusted quoted prices in active markets for identical securities; · Level 2 – other significant observable inputs, including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.; and · Level 3 – significant unobservable inputs, including our own assumptions in determining fair value. 4 Note 4.Fair Value Measurements (Continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. December 31, 2011 Fair Value Input Level Trading and investment securities owned: Corporate equities, marketable $ Level 1 Corporate equities, not readily marketable Level 3 Corporate options/warrants, marketable Level 1 Trading securities sold, not yet purchased: Corporate equities Level 1 Underwriter warrants Level 3 Following is a summary of activity related to our Level 3 financial assets and liabilities: Underwriter Warrants Not Readily Marketable Investment Securities Balance, December 31, 2010 $ $ Fair value of underwriter warrants received included as a component of corporate finance income - Purchases - Net unrealized gain (loss), included as a component of investment income (loss)related to securities held at December 31, 2011 ) 702,000 Underwriter warrants exercised or expired included as a component of investment income ) - Balance, December 31, 2011 $ $ Valuation of Marketable Trading and Investment Securities Owned The fair value of our marketable trading and investment securities owned is determined based on quoted market prices. Securities traded on a national exchange are stated at the last reported sales price on the day of valuation; other securities traded in the over-the-counter market and listed securities for which no sale was reported on that date are stated at the last quoted bid price. Valuation of Not Readily Marketable Investment Securities Owned Securities not readily marketable include investment securities (a) for which there is no market on a securities exchange or no independent publicly quoted market, (b) that cannot be publicly offered or sold unless registration has been effected under the Securities Act of 1933, or (c) that cannot be offered or sold because of other arrangements, restrictions or conditions applicable to the securities or to us.The fair value of not readily marketable securities is estimated by management using available information including the following: quoted market prices of similar securities (i.e., unrestricted shares of the same company); price of recent known trades of the same or similar securities; the cost of the security, if recently purchased, adjusted for changes in the financial condition of the issuer; all other information available from review of available documents related to the issuer or discussions with management of the issuer. Valuation of Trading Securities Sold, Not Yet Purchased As a securities broker-dealer, we are engaged in various securities trading and brokerage activities as principal.In the normal course of business, we sometimes sell securities that we do not currently own and will therefore be obligated to purchase such securities at a future date.This obligation is recorded on our balance sheet at the fair value based on quoted market prices of the related securities and will result in a trading loss on the securities if the fair value increases and a trading gain if the fair value decreases between the balance sheet date and the purchase date. 5 Valuation of Underwriter Warrants We estimate the fair value of our underwriter warrants using the Black-Scholes Option Pricing Model. The warrants generally have a five-year expiration date and vest immediately.The warrants are generally subject to a restriction period of six months to one-year in which we cannot exercise the warrants.The Black-Scholes model requires us to use five inputs including: stock price, risk free rate, exercise price, time remaining on the warrant and price volatility. After stock price, the most influential factor in this model is price volatility, which we calculate for each company’s warrants based on each company’s own historical closing stock prices as well as an index of historical prices for comparable companies. When we initially receive a new underwriter warrant from an initial public offering, its calculated volatility factor is entirely based on the volatility of an index of comparable companies, since there is no price history for a new publicly traded company. As each underwriter warrant approaches its expiration date, its volatility factor is derived primarily from the historical prices of its underlying common stock. There is no assurance that we will ultimately be able to exercise any of our warrants in a way that will realize the fair value that has been recorded in the financial statements based on this model. Note 5.Income Taxes The deferred income tax asset (liability) consisted of the following: December 31, Deferred revenue $ Furniture and equipment Allowance for bad debts Federal capital loss carryforward Federal net operating loss carryforward State net operating loss carryforwards and credits State net capital loss carryforwards Compensation and benefits Charitable contribution carryforwards and other Valuation allowance ) Other assets ) Unrealized gain on securities ) $
